EXHIBIT 1 JOINT FILING AGREEMENT In accordance with Rule 13d-1(k) under the Securities Exchange Act of 1934, as amended, each of the persons named below agrees to the joint filing of a Statement on Schedule 13D (including amendments thereto) with respect to the Ordinary Shares, par value US $0.0001 per share, and American Depositary Shares of Solarfun Power Holdings Co., Ltd., and further agrees that this Joint Filing Agreement be included as an exhibit to such filings, provided that, as contemplated by Section 13d-1(k)(ii), no person shall be responsible for the completeness or accuracy of the information concerning the other persons making the filing, unless such person knows or has reason to believe that such information is inaccurate. This Joint Filing Agreement may be executed in any number of counterparts, all of which together shall constitute one and the same instrument. Dated:September 20, 2010 GOOD ENERGIES II LP acting by its General Partner GOOD ENERGIES GENERAL PARTNER JERSEY LIMITED by: /s/ Fintan Kennedy /s/Cheryl Myles Name: Fintan Kennedy Title: Director Name: Cheryl Myles Title: Alternate Director COFRA JERSEY LIMITED by: /s/ Fintan Kennedy /s/Cheryl Myles Name: Fintan Kennedy Title: Director Name: Cheryl Myles Title: Alternate Director GOOD ENERGIES INVESTMENT (JERSEY) LIMITED by: /s/ Fintan Kennedy /s/Cheryl Myles Name: Fintan Kennedy Title: Director Name: Cheryl Myles Title: Alternate Director COFRA HOLDING AG by: /s/ Simon Affentranger /s/Frank Stapper Name: Simon Affentranger Title: Authorized Signatory Name: Frank Stapper Title: Authorized Signatory GOOD ENERGIES INVESTMENTS HOLDINGS LIMITED by: /s/ Fintan Kennedy /s/Cheryl Myles Name: Fintan Kennedy Title: Director Name: Cheryl Myles Title: Alternate Director AVENIA AG by: /s/ Ivo Klingler /s/ Pierre Izzo Name: Ivo Klingler Title: Authorized Signatory Name: Pierre Izzo Title: Authorized Signatory [Signature Page to Joint Filing Agreement]
